Fourth Court of Appeals
                                  San Antonio, Texas
                                      March 13, 2015

                                    No. 04-14-00796-CV

                                LOCKHILL VENTURES, LLC,
                                       Appellant

                                             v.

   ARD MOR, INC., Texas Ardmor Properties, LP, and Texas Ardmore Management, LLC,
                                    Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-10796
                         Honorable Richard Price, Judge Presiding

                                      ORDER
       The following appeal is set for formal submission before this Court on April 22, 2015,
before a panel consisting of Justice Barnard, Justice Martinez and Justice Alvarez.

It is so ORDERED on this 13th day of March, 2015.


                                                         PER CURIAM

ATTESTED TO:___________________________
              Keith E. Hottle
              Clerk of Court